Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                            Case No.: 1:20-cv-21558-WILLIAMS / TORRES


       GOVERNMENT EMPLOYEES INSURANCE
       CO., GEICO INDEMNITY CO., GEICO
       GENERAL INSURANCE COMPANY and
       GEICO CASUALTY CO.,

              Plaintiffs,
       vs.

       JOSE DEJESUS GOMEZ-CORTES, M.D., et
       al.,

             Defendants.
       ______________________________________/

       PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTIONS TO
        DISMISS AND ALTERNATIVE MOTIONS FOR A MORE DEFINITE STATEMENT

             Plaintiffs, Government Employees Insurance Co., GEICO Indemnity Co., GEICO General
   Insurance Company and GEICO Casualty Co. (collectively “GEICO” or “Plaintiffs”), respectfully
   submit this memorandum in opposition to the motions by Maday Fernandez (“M. Fernandez”),
   Fernandez Medical Services, Inc. (“Fernandez Medical”), Daniel Collazo Lopez (“Lopez”), Pain
   Relief Clinic of Homestead Corp. (“Pain Relief Clinic”), and Nestor Fernandez (“N. Fernandez”)
   (collectively the “Moving Defendants”), to dismiss Plaintiffs’ Complaint or, in the alternative, for
   a more definite statement pursuant to Fed. R. Civ. P. 12(e). See Docket Nos. 27, 29, and 31. 1




   1
    As the Court will note, the Moving Defendants purport to completely adopt the arguments in the
   separate motion to dismiss filed by Defendants Palmetto Health Medical Center Corp, Jose
   DeJesus Gomez-Cortes, M.D, Adrian Hernandez Aleman, Martha I. Torres, L.M.T, and Tamara
   Y. Hernandez (collectively the “Palmetto Health Defendants”). See Docket No. 11. Consequently,
   when GEICO cites to a specific argument adopted by the Moving Defendants, the reference will
   be to the original motion to dismiss filed by the Palmetto Health Defendants at Docket No. 11.
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 2 of 17



                                               SUMMARY

          In its detailed complaint, GEICO alleges – in substance – that the Moving Defendants,
   together with their co-Defendants Jose DeJesus Gomez-Cortes, M.D. (“Gomez-Cortes”), Lesyani
   Martinez, L.M.T. (“Martinez”), Wellness Healthcare Clinic Corp. (“Wellness Healthcare”), Jose
   Ramon Cabrera (“J. Cabrera”), and Tamara Y. Hernandez (“T. Hernandez”) submitted, or caused
   to be submitted, a massive amount of fraudulent no-fault (“no-fault”, “personal injury protection”,
   or “PIP”) insurance billing through Fernandez Medical, Pain Relief Clinic, and Wellness
   Healthcare to GEICO. See Docket No. 1. 2
          As discussed below, the Moving Defendants’ arguments for dismissal ignore the detailed
   facts set forth in the Complaint and are at odds with the pertinent law, including the law that has
   developed in numerous, highly analogous no-fault insurance (“personal injury protection” or
   “PIP”) fraud cases in the 11th Circuit, in Florida state appellate courts, and across the country.
          Aside from their misleading recharacterization of GEICO’s allegations, the Moving
   Defendants’ motion relies on an equally inaccurate interpretation of the pertinent law – including a
   number of legal contentions that repeatedly have been raised in the past by defendants in
   substantially similar no-fault insurance fraud cases, and repeatedly rejected by the federal courts.
   Indeed, the Moving Defendants somehow manage to avoid citing to any of the many federal (and
   Florida appellate) decisions – in substantially similar anti-PIP fraud cases – that decisively refute
   every one of their arguments. As discussed herein, the Moving Defendants’ motions to dismiss
   therefore should be denied in their entirety.
                                          BACKGROUND
          GEICO commenced this action on April 13, 2020. See Docket No. 1. Because it is
   impossible to describe every aspect of the detailed, 215-page Complaint in a relatively brief
   memorandum of law, GEICO respectfully refers the Court to the Complaint for the full contours
   of the Moving Defendants’ and their co-Defendants’ interrelated fraudulent schemes.
          Briefly, however, and as more fully set forth in the Complaint, GEICO alleges – among
   other things – that:


   2
    These allegations are not pleaded in a conclusory vacuum, either. Rather, the Complaint sets forth
   numerous, claim-specific examples of the Moving Defendants’ fraudulent misrepresentations and
   acts of fraudulent concealment, detailing the “who, what, when, where, and why” of a large number
   of the Moving Defendants’ discrete fraudulent acts. See Docket No. 1, ¶¶ 1-117, 251-265, passim.



                                                     2
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 3 of 17



          (i)     M. Fernandez, Gomez-Cortes, Martinez, and Fernandez Medical submitted a
                  massive amount of fraudulent PIP billing through Fernandez Medical to GEICO,
                  which misrepresented the medical necessity of the underlying healthcare services,
                  whether the services had actually been performed in the first instance, the identities
                  of the actual service providers, and concealed the fact that they were unlawfully
                  billing GEICO for “physical therapy” services that were performed – to the extent
                  that they were performed at all – by unsupervised massage therapists 3;
          (ii)    Lopez, Gomez-Cortes, and Pain Relief Clinic also submitted a massive amount of
                  fraudulent PIP billing through Pain Relief Clinic to GEICO, which misrepresented
                  the medical necessity of the underlying healthcare services, whether the services
                  had actually been performed in the first instance, the identities of the actual service
                  providers, and concealed the fact that they too were unlawfully billing GEICO for
                  “physical therapy” services that were performed – to the extent that they were
                  performed at all – by unsupervised massage therapists; and
          (iii)   J. Cabrera, T. Hernandez, N. Fernandez, Gomez-Cortes, and Wellness Healthcare
                  also submitted a massive amount of fraudulent PIP billing through Wellness
                  Healthcare to GEICO, which misrepresented the medical necessity of the
                  underlying healthcare services, whether the services had actually been performed
                  in the first instance, the identities of the actual service providers, and concealed the
                  fact that they too were unlawfully billing GEICO for “physical therapy” services
                  that were performed – to the extent that they were performed at all – by
                  unsupervised massage therapists.


   3
     As set forth in great detail in GEICO’s Complaint, massage therapy is not eligible for PIP
   reimbursement, and health care clinics such as Fernandez Medical, Pain Relief Clinic, and
   Wellness Healthcare cannot recover PIP benefits for services performed by unsupervised massage
   therapists. Accordingly, to conceal the fact that they were billing GEICO for services provided by
   unsupervised massage therapists, the Moving Defendants falsely represented, in virtually all of
   their “physical therapy” bills, that Gomez-Cortes – a physician – either personally performed the
   “physical therapy”, or else directly supervised the “physical therapy”. See Docket No. 1, ¶¶ 64-
   117, and passim. This made it appear as if the putative “physical therapy” services were lawfully
   provided, lawfully billed, and eligible for PIP reimbursement, when in fact they were not. Id. In
   actuality, Gomez-Cortes could not possibly have performed or even supervised such a massive
   volume of “physical therapy” services, especially in light of his superhumanly-crowded work
   schedule. See id.



                                                     3
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 4 of 17



   See Docket No. 1, ¶¶ 70-267.
          Relatedly, GEICO alleges that N. Fernandez, who falsely purported to serve as Wellness
   Healthcare’s medical director, and Gomez-Cortes, who falsely purported to serve as Fernandez
   Medical, Pain Relief Clinic, and Wellness Healthcare’s medical director, never legitimately
   fulfilled their required duties as medical directors, because – had they done so – they would have
   observed and put an end to the pervasive fraudulent and unlawful activity at Fernandez Medical,
   Pain Relief Clinic, and Wellness Healthcare. See Docket No. 1, ¶¶ 64-69, and passim. By
   extension, GEICO alleges that all of the PIP billing that the Moving Defendants and their co-
   Defendants caused to be submitted through Fernandez Medical, Pain Relief Clinic, and Wellness
   Healthcare, respectively, falsely represented that Fernandez Medical, Pain Relief Clinic, and
   Wellness Healthcare were eligible to receive PIP reimbursement, when in fact Fernandez Medical,
   Pain Relief Clinic, and Wellness Healthcare were not eligible to receive PIP reimbursement
   because – in violation of the Florida Health Care Clinic Act (the “Clinic Act”, Fla. Stat. § 400.990,
   et seq.) – they operated without legitimate medical directors who legitimately fulfilled their
   statutory duties as clinic medical directors. Id.
          Based on these allegations – which are pleaded in granular detail, with many claim-specific
   examples of the Moving Defendants’ and their co-Defendants’ fraudulent and unlawful activity –
   GEICO asserts claims against the Moving Defendants for, variously, civil RICO violations under
   18 U.S.C. § 1962(c) and (d), violation of the Florida Deceptive and Unfair Trade Practices Act
   (the “FDUTPA”), violation of the Florida Civil Remedies for Criminal Practices Act (the
   “FCRCPA”), common law fraud, and unjust enrichment. Through these claims, GEICO seeks to
   recover the money it already has paid on the fraudulent billing that the Moving Defendants and
   their co-Defendants submitted, or caused to be submitted, through Fernandez Medical, Pain Relief
   Clinic, and Wellness Healthcare. See Docket No. 1, ¶¶ 286-324, 325-375, and 421-465. In
   addition, GEICO seeks a declaratory judgment to the effect that it is not liable to pay any of the
   more than $75,000.00 in outstanding and unpaid PIP billing that the Moving Defendants and their
   co-Defendants have submitted through Fernandez Medical, Pain Relief Clinic, and Wellness
   Healthcare, because of the fraudulent and unlawful conduct alleged in the Complaint. See Docket
   No. 1, ¶¶ 277-285.




                                                       4
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 5 of 17



                                             ARGUMENT
   I.        The Moving Defendants’ Motion Should be Denied to the Extent that it Seeks
             Dismissal of Plaintiffs’ Complaint Pursuant to Rule 12(b)(6)

             As discussed below, none of the Moving Defendants’ arguments for dismissal has any
   merit. Indeed, virtually identical anti-PIP fraud complaints asserting identical causes of action –
   and even anti- PIP fraud complaints with a substantially lesser amount of detail – repeatedly have
   been held sufficient by federal courts – both within and outside of the Eleventh Circuit.
   A.        Though the Moving Defendants Attempt to Mischaracterize GEICO’s Allegations
             and the Pertinent Law Regarding Gomez-Cortes’s Failure to Supervise the Massage
             Therapists, GEICO’s Actual Allegations are Legally Sufficient and Totally Plausible

             As set forth in GEICO’s Complaint, and as summarized above, the Moving Defendants
   unlawfully billed GEICO for putative “physical therapy” services that were performed – to the
   extent that they were performed at all – by Martinez and other massage therapists, who were
   unsupervised and who held no physical therapy licenses. To make it appear as if the services were
   eligible for PIP reimbursement, the Moving Defendants falsely represented – in their billing for
   the services – that Gomez-Cortes personally performed or directly supervised the “physical
   therapy” services. In fact – and as set forth in detail in GEICO’s Complaint – Gomez-Cortes could
   not possibly have performed or even supervised the “physical therapy” services that were billed
   through Fernandez Medical, Pain Relief Clinic, and Wellness Healthcare to GEICO, especially
   considering his incredibly crowded work schedule and the superhuman amount of individual
   healthcare services he purported to perform on individual dates. See Docket No. 1, ¶¶ 64-117, and
   passim.
             In an attempt to rebut GEICO’s claims, the Moving Defendants embark on a tortured
   analysis of the PIP statute and the Medicare Claims Processing Manual (the “Medicare Manual”).
   See Docket No. 11, pp. 9-16, and passim. Though it is difficult to follow their argument, the
   Moving Defendants appear to contend that it was totally lawful for them to represent – in their
   billing for the “physical therapy” services – that Gomez-Cortes supervised the services, because
   Gomez-Cortes supposedly provided some level of “general” or indirect supervision to Martinez
   and the other massage therapists who performed the “physical therapy” services at Fernandez
   Medical, Pain Relief Clinic, and Wellness Healthcare. See id.




                                                    5
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 6 of 17



          If this is what the Moving Defendants are driving at, they are incorrect. First, and most
   generally, the Moving Defendants’ argument is at odds with the actual allegations in the
   Complaint, which are entitled to every favorable inference on this motion to dismiss. GEICO not
   only alleges that Gomez-Cortes and N. Fernandez failed to “directly” supervise the purported
   physical therapy services – GEICO alleges that they failed to provide any supervision with respect
   to the purported physical therapy services. See Docket No. 1, ¶¶ 70-117. Indeed, GEICO alleges
   detailed facts to demonstrate that Gomez-Cortes – who was in his mid-to-late 60s at the time, and
   who was purporting to work a superhumanly-crowded schedule, typically at multiple locations, on
   the same dates when he was purporting to oversee massive amounts of “physical therapy” at
   Fernandez Medical, Wellness Healthcare and Pain Relief Clinic– could not possibly have
   supervised any of the purported physical therapy at Fernandez Medical, Pain Relief Clinic, and
   Wellness Healthcare. Id. Accordingly, the Moving Defendants’ “direct vs. general” supervision
   argument is a red herring.
          Second, and in any case, the Moving Defendants’ strained analysis of the PIP statute and
   the Medicare Manual is at odds with the plain language of the Medicare Manual and the relevant
   law. As set forth in GEICO’s Complaint, the Moving Defendants billed for all of their purported
   “physical therapy” services using HCFA-1500 forms, which had to be completed in accordance
   with the Medicare guidelines. See Docket No. 1, ¶¶ 43, 62, 70-117, and passim. Pursuant to the
   instructions promulgated by the Centers for Medicare & Medicaid Services for the completion of
   HCFA-1500 forms, to the extent that a physician is not actually “directly supervising” a physical
   therapy treatment, then the actual name of the person who is actually performing the physical
   therapy treatment must be listed on the HCFA-1500 form. 4




   4
     See, e.g., Medicare Claims Processing Manual, Chapter 26 – Completing and Processing Form
   CMS-1500 Data Set, Item 31 (requiring that the “provider” or “supplier” of the underlying
   healthcare service, or its representative, sign in box 31 of a HCFA-1500 bill, and further providing
   that “In the case of a service that is provided incident to the service of a physician or nonphysician
   practitioner, when the ordering physician or non-physician practitioner is directly supervising the
   service as in 42 CFR 410.32, the signature of the ordering physician or non-physician practitioner
   shall be entered in item 31. When the ordering physician or non-physician practitioner is not
   supervising the service, then enter the signature of the physician or non-physician practitioner
   providing the direct supervision in item 31.”)




                                                     6
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 7 of 17



          Though the Moving Defendants struggle to find some ambiguity in the Medicare Manual,
   the Medicare Manual and the PIP statute are perfectly clear. So clear, in fact, that: (i) numerous
   federal courts within the 11th Circuit – including this Court – have sustained identical RICO and
   other fraud-based claims to the effect that a healthcare clinic billed for “physical therapy”
   performed by unsupervised masseuses, and then falsely represented in its HCFA-1500 billing that
   a physician directly (or indirectly) supervised the masseuses; and (ii) the Florida Third District
   Court of Appeal recently denied PIP reimbursement to a healthcare clinic that falsely listed a
   physician on HCFA-1500 forms as the “direct supervisor” of purported physical therapy services,
   and unambiguously held that the Florida PIP statute precludes any reimbursement for any services
   that are performed by massage therapists. See, e.g., Government Employees Ins. Co., et al. v. Luis
   Lopez Mas, M.D. et al., S.D. Fla. Case No. 1:18-cv-20101-KMW, at Docket No. 71, pp. 7-13
   (sustaining virtually identical PIP fraud and racketeering complaint based on virtually identical
   allegations to the effect that defendants falsely represented, in their PIP billing, that a physician
   had supervised the “physical therapy” services at issue, when in fact the services had been
   performed by unsupervised massage therapists); Gov't Emples. Ins. Co. v. Quality Diagnostic
   Health Care, Inc., 369 F. Supp. 3d 1292, 1299-1301 (S.D. Fla. 2019)(same) 5; Government
   Employees Insurance Co. et al. v. DG Esthetic and Therapy Center, Inc. et al., S.D. Fla. Case No.
   1:18-cv-20921-CMA, at Docket Nos. 21, 29, 31 (same); Government Employees Ins. Co., et al. v.
   Alternative Medical Center of Florida, Inc., et al., S.D. Fla Case No. 1:17-cv-21375-RNS, at Docket



   5
     Notably, after the court denied the Quality Diagnostic defendants’ motion to dismiss, it ultimately
   granted GEICO summary judgment on its fraud, FDUTPA, and unjust enrichment claims. See
   Gov't Emples. Ins. Co. v. Quality Diagnostic Health Care, 2019 U.S. Dist. LEXIS 220674 (S.D.
   Fla. 2019). Thereafter, the Quality Diagnostic defendants moved to vacate or alter the judgment.
   See Quality Diagnostic, S.D. Fla. Case No. 1:18-cv-20101-JEM, at Docket No. 152. In their
   motion to vacate or alter the judgment, the Quality Diagnostic defendants raised – among other
   things – the exact same arguments as the Moving Defendants in the present case, to the effect that
   “direct” supervision by a licensed physician is not required, and a healthcare clinic may lawfully
   bill for “physical therapy” services performed by a massage therapist, so long as the massage
   therapist was “indirectly” or generally supervised by a licensed physician. See id., pp. 2-6. GEICO
   opposed the Quality Diagnostic defendants’ motion to vacate or alter the judgment, noting – just
   as it has in the present case – that there is no legal authority to support that proposition, which in
   any event is contrary to common sense. See Quality Diagnostic, at Docket No. 163, pp. 12-14.
   Though the court ultimately denied the Quality Diagnostic defendants’ motion to vacate or alter
   the judgment because it was procedurally improper, the court also “agree[d] with Plaintiffs that
   the Motion is meritless … .” See Quality Diagnostic, at Docket No. 165.



                                                     7
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 8 of 17



   No. 17 (same); Geico Gen. Ins. Co. v. Beacon Healthcare Ctr. Inc., 2020 Fla. App. LEXIS 2284
   (Fla. 3d DCA 2020)(“the PIP statute . . . precludes reimbursement [for] massage therapists” who
   are performing physical therapy services).
          Not only is the Moving Defendants’ “direct vs. general” supervision at odds with the actual
   allegations in the Complaint, and the weight of federal authority sustaining virtually identical PIP
   fraud claims based on virtually identical allegations, but it also is at odds with basic common sense.
   At bottom, if the Court were to credit the Moving Defendants’ “general” or indirect supervision
   argument, then it would mean that a physician could stand in the middle of downtown Miami with
   a cellphone in his or her hand, “generally supervise” hundreds – or even thousands – of individual
   massage therapists performing physical therapy services within a 20-mile or 30-minute radius of
   that spot, and have those services be considered part of the physician’s practice of medicine, rather
   than noncompensable massage. This is not the law, and the Court should decline the Moving
   Defendants’ invitation to create such a rule.
   B.     The Moving Defendants’ “Reliance” Argument is Meritless

          The Moving Defendants go on to argue that GEICO’s Complaint should be dismissed
   because GEICO did not justifiably rely on any misrepresentations. 6 See Docket No. 11, pp. 20-21
   and passim. At bottom, the Moving Defendants posit that, because GEICO supposedly knew (or
   at least had inquiry notice) that the billing submitted by the Moving Defendants was fraudulent,
   but paid the charges anyway, GEICO’s reliance could not have been justifiable. Id.
          The Moving Defendants are incorrect, for several reasons. First, and most generally,
   reliance is a fact-intensive issue that is not properly resolved on a motion to dismiss pursuant to


   6
    The Moving Defendants do not articulate which counts they seek to dismiss based on their
   “justifiable reliance” argument. To the extent the Moving Defendants are using the “justifiable
   reliance” argument to seek dismissal of GEICO’s FDUTPA and unjust enrichment claims, the
   court should reject this argument because reliance is not an element of FDUTPA or unjust
   enrichment claims. See, e.g., State Farm Mut. Auto. Ins. Co. v. B&A Diagnostic, Inc., 145 F. Supp.
   3d 1154, 1165 (S.D. Fla. 2015)(“Under Florida law, the elements of a cause of action for unjust
   enrichment are: (1) plaintiff conferred a benefit on a defendant who has knowledge of that benefit;
   (2) defendant accepted and retained the benefit and (3) under the circumstances, it would be
   inequitable for the defendant to retain the benefit without paying for it.”)(Internal quotations and
   citation omitted); Carriuolo v. GM Co., 823 F.3d 977, 985 (11th Cir. 2016)(“[A] plaintiff asserting a
   FDUTPA claim need not show actual reliance on the representation or omission at issue
   ….”)(Internal quotations and citation omitted).




                                                     8
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 9 of 17



   Rule 12(b)(6). See, e.g., Doe v. Royal Caribbean Cruises, Ltd., 2011 U.S. Dist. LEXIS 146855 at
   * 9 (S.D. Fla. 2011)(whether plaintiff’s reliance was reasonable in light of the defendant’s actions
   was not a question that could be resolved on a motion to dismiss pursuant to Rule 12(b)(6)); Uphoff
   v. Wachovia Sec., LLC, 2009 U.S. Dist. LEXIS 116679 at * 15 (S.D. Fla. 2009)(“The question of
   whether Plaintiff's reliance was reasonable is a factual issue that cannot be resolved at the motion
   to dismiss stage.”). In this context, it would be especially inappropriate to dismiss based on the
   Moving Defendants’ reliance argument, because the argument is predicated on conclusory
   speculation about what GEICO knew, and when GEICO knew it. In actuality, GEICO has pleaded
   facts to demonstrate that the Moving Defendants acted to conceal their interrelated fraudulent
   schemes, that GEICO was under statutory and contractual obligations to promptly and fairly
   process claims within 30 days, and that the facially-valid documents submitted to GEICO in
   support of the fraudulent charges at issue, combined with the material misrepresentations and acts
   of concealment described above, were designed to and did cause GEICO to rely upon them. See
   Docket No. 1, ¶¶ 268-276, and passim. It is GEICO’s well-pleaded allegations – and not the
   Moving Defendants’ conclusory statements – that are entitled to the benefit of every reasonable
   inference on this motion to dismiss.
           Second, and in any case, GEICO was entitled – as a matter of law – to rely on the
   representations in the Moving Defendants’ PIP claims. See, e.g., Government Employees Ins. Co.,
   et al. v. Quality Diagnostic Health Care, Inc., et. al, S.D. Fla. Case No. 18-cv-20101-JEM, at Docket
   No. 125, p. 18 (rejecting similar “reliance” arguments in context of summary judgment motions, and
   noting that “GEICO was entitled to rely upon Defendants’ PIP claims”); Peak Prop. & Cas. Ins.
   Corp. v. Ensslin, 2014 U.S. Dist. LEXIS 69780 (M.D. Fla. 2014)(“As a matter of law, the insurer
   is entitled to rely on the representations made by an applicant in the application for insurance.”);
   Suite 225, Inc. v. Lantana Ins., Ltd., 2013 U.S. Dist. LEXIS 190536 at * 17 (S.D. Fla. 2013)(“It is
   well settled that the insurer is entitled to rely on the representations of an insured, without checking
   all its files to determine if the insured is committing a fraud.”)(Internal quotations and citations
   omitted). Were it otherwise, then every fraudulent PIP claimant would have a complete defense to
   a plaintiff-insurer’s fraud claim simply by virtue of the fact that the insurer paid the claim.
           Third, in keeping with the fact that GEICO was entitled to rely on the representations in
   the Moving Defendants’ PIP claims, the No-Fault Law explicitly permits plaintiff-insurers to
   challenge fraudulent or unlawful PIP claims at any time, even after they are paid. See Fla. Stat. §




                                                      9
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 10 of 17



   627.736(4)(b)(6)(permitting insurers to assert that PIP claims were medically unnecessary,
   fraudulent, unlawful, upcoded, etc., “at any time, including after payment of the claim”). 7
           Accordingly, the Moving Defendants’ “reliance” argument is meritless, and their motion
   to dismiss should be denied.
   C.      The Moving Defendants’ FDUTPA and “Reasonableness” Arguments are Meritless

           Along similar lines, the Moving Defendants contend – in totally conclusory fashion – that
   GEICO’s FDUTPA claims should be dismissed because GEICO supposedly has not sufficiently
   alleged that the Moving Defendants’ deceptive practices would be likely to deceive a reasonable
   consumer. See Docket No. 11, pp. 18-19. Again, however, questions regarding whether a
   reasonable consumer would be deceived by the Moving Defendants’ deceptive practices are not
   properly resolved via a motion to dismiss pursuant to Rule 12(b)(6). In the present case, GEICO
   not only has alleged that the Moving Defendants made various misrepresentations in connection
   with their PIP billing, but also that the Moving Defendants’ PIP charges were facially-valid and
   that GEICO had only 30 days to process the Moving Defendants’ claims. See Docket No. 1, ¶¶
   268-276, and passim. In this context – especially on a motion to dismiss where GEICO is entitled
   to every favorable inference – the Court should not resolve the “reasonable consumer” issue at the
   pleading stage. 8
           Indeed, it is worthwhile to note that courts within this District – including this Court – have
   denied motions to dismiss plaintiff-insurers’ FDUTPA claims that were predicated on substantially
   identical facts, as set forth in complaints that were in all material respects substantially identical
   to the Complaint in the present case. See, e.g., Alternative Medical Center of Florida, Inc., supra,


   7
     There are obviously sound public policy reasons for this provision, and Therapy Tampa’s baseless
   assertion that GEICO has waived its right to challenge the claims at issue in this lawsuit because it
   has already paid them is not only belied by the statute but also the federal courts that have considered
   this issue and which are referenced throughout the body of this complaint.
   8
     For their FDUTPA/reasonableness arguments, the Moving Defendants rely on Cluck-U Chicken,
   Inc. v. Cluck-U Corp., , 2017 WL 10275957, at *9 (M.D. Fla. June 6, 2017), and Deere Constr.,
   LLC v. CEMEX Constr. Materials Fla., LLC, 2016 WL 8542540, at *3 (S.D. Fla. Dec. 1, 2016),
   cases that involve a motion for summary judgment and a motion for class certification respectively,
   and are otherwise inapposite cases. See Docket No. 30, p. 18. Beyond just citing to these cases
   for the purposes of introducing a general rule, the Moving Defendants do not even attempt to
   articulate how these cases have any relevance or present any guidance to the present case.




                                                     10
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 11 of 17



   at Docket No. 17 (denying motion to dismiss virtually identical FDUTPA claim in substantially
   identical complaint alleging upcoded examination charges/billing for unsupervised massage
   therapists); DG Esthetic, supra at Docket No. 29 (same); Luis Lopez Mas, M.D., supra at Docket
   No. 71 (same); State Farm Mut. Auto. Ins. Co. v. Physicians Group of Sarasota, L.L.C., 9 F. Supp.
   3d 1303, 1312-1313 (M.D. Fla. 2014)(observing that the FDUTPA is to be “liberally construed”,
   and rejecting motion to dismiss plaintiff-insurer’s FDUTPA claims based on an automobile
   insurance fraud scheme).
   D.     GEICO Has Pleaded its Fraud-Based Claims with the Requisite Specificity

          The Moving Defendants also argue that GEICO’s fraud-based claims are not pleaded with
   the requisite particularity under Rule 9(b). See Docket No. 11, pp. 7-8, 16-17, and passim. The
   Moving Defendants are incorrect, and ignore the weight of authority from district courts within
   the 11th Circuit (including this Court), in which anti-PIP fraud complaints with a virtually identical,
   or even lesser, amount of detail were held sufficient under Rule 9(b). 9 See, e.g., DG Esthetic, supra
   at Docket Nos. 21, 22, 29 (denying motion to dismiss GEICO’s fraud-based claims – which were
   pleaded with an identical level of detail as the allegations in the present case – based on argument
   that the complaint was insufficiently particularized under Rule 9(b)); Luis Lopez Mas, M.D., supra
   at Docket No. 71(same); Alternative Medical Center of Florida, Inc., supra at Docket No. 17, p. 5
   (holding that “GEICO’s comprehensive and granularly specific 119-page complaint” – which was
   pleaded with a format and level of detail that is virtually identical to the Complaint in the present
   case – “sufficiently states a cause of action for each of its seven counts.”); Government Employees
   Insurance Co. et al v. Path Medical, LLC et al, M.D. Fla. Case No. 8:17-cv-02848-EAK-TGW,
   Docket No. 112, pp. 15-18 (sustaining fraud-based claims on allegations with a similar level of
   detail in PIP fraud case and noting – among other things – that “[t]he complaint details the []
   [d]efendants’ individual roles in the fraudulent scheme, explains how each of the [] [d]efendants’
   actions furthered the scheme … [t]he complaint contains numerous examples of the arrangement


   9
    The Moving Defendants’ reference to State Farm v. Feijoo, et. al., 18-cv-23329, ECF Doc. No.
   56 is inapposite. See Docket No. 30, p. 17. While the Feijoo court dismissed the plaintiff-insurer’s
   claims for being insufficiently specific under Rule 9(b), GEICO’s Complaint in the present case is
   much more detailed and particular then the Feijoo complaint, and easily meets the Rule 9(b)
   standard. As set forth herein, every federal court, both in this district and others, have held that
   anti-PIP fraud complaints pled in a virtually identical matter to this one met the Rule 9(b) pleading
   standard.



                                                     11
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 12 of 17



   in support … [f]urthermore, through the attached exhibit, GEICO provides a comprehensive listing
   of the bills submitted to GEICO as a result of the fraud … .”); Gov't Emples. Ins. Co. v. KJ
   Chiropractic Ctr. LLC, 2014 U.S. Dist. LEXIS 28913 at *18 n.4 (M.D. Fla. 2014)(GEICO stated
   fraud claims in anti-PIP fraud case where it set forth the “‘who, what, when, and where’ of the
   alleged scheme, including specific claim numbers, dates of loss, which clinic submitted bills,
   amounts paid by GEICO as well as type of fraud, date of mailing/wire, specific misrepresentations
   made, and parties who submitted the documents.”).
          At bottom, any fair reading of the Complaint should leave the respective Moving
   Defendants with no doubt as to their individual roles in the fraudulent scheme. For example, and
   as discussed above, the Defendants are alleged to have acted together to submit the fraudulent
   billing through Fernandez Medical, Pain Relief Clinic, and Wellness Healthcare to GEICO, with
   Gomez-Cortes falsely purporting to supervise a massive amount of “physical therapy” services,
   Martinez and other massage therapists performing healthcare services at Fernandez Medical,
   Wellness Healthcare, and Pain Relief Clinic without the appropriate supervision, and all of the
   Defendants at each clinic acting together to cause the fraudulent billing for those services to be
   submitted through Fernandez Medical, Pain Relief Clinic, and Wellness Healthcare, respectively,
   to GEICO. See Docket No. 1, ¶¶ 1-276. This is more than sufficient to satisfy Rule 9(b).
          More generally, the Moving Defendants contend that GEICO’s allegations improperly
   “lump” all of the Moving Defendants’ together, and amounts to improper “group pleading”. See
   Docket No. 11, pp. 7, 18-20, and passim. Again, the Moving Defendants are incorrect. As discussed
   above, any fair reading of GEICO’s Complaint should leave the Moving Defendants no doubt as to
   what each of them is individually alleged to have done. This is sufficient at the pleading stage. See,
   e.g., KJ Chiropractic Ctr. LLC, supra at *13 (M.D. Fla. 2014)(rejecting similar argument, and
   holding that “[a]lthough GEICO has lumped the Defendants together in certain portions of the
   Second Amended Complaint, this does not negate the fact that GEICO has still alleged specific
   instances of conduct sufficient to inform each Defendant of its individual role in the alleged
   scheme.”); Government Employees Insurance Co. et al v. Cereceda, et al., S.D. Fla. Case No. 19-
   cv-22206, at Docket Nos. 57, 72 (in case featuring very similar anti-PIP fraud complaint, pleaded
   with the same level of particularity as GEICO’s Complaint in the present case, denying motion to
   dismiss where defendants similarly argued that GEICO had not sufficiently pleaded fraud claims
   against the employees of health care clinics); Orthopedic Rehab Specialty Clinics, Inc. v. State Farm




                                                    12
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 13 of 17



   Mut. Auto. Ins. Co., 2003 U.S. Dist. LEXIS 29312 at * 8 - * 9 (M.D. Fla. 2003)(rejecting similar
   “group pleading” argument, where insurer/counterclaim-plaintiff alleged that various counterclaim-
   defendants acted collectively to cause the submission of fraudulent billing, because “such allegations
   are sufficient at the pleading stage to put the Counter-Defendants on notice of their alleged fraudulent
   conduct.”); DG Esthetic, supra (denying motion to dismiss substantially similar complaint with
   virtually identical level of detail, pleaded in a substantially identical manner); Luis Mas, M.D., supra
   (finding a similar “group pleading” argument unpersuasive and held that while “GEICO lumped the
   Defendants together in certain portions of [the Complaint], this does not negate the fact that
   GEICO has still alleged specific instances of conduct sufficient to inform each Defendant of its
   individual role in the alleged scheme.”)
   II.     Defendants’ Motion Should be Denied to the Extent That it Seeks a More Definite
           Statement Pursuant to Rule 12(e)

           Federal Rule of Civil Procedure 12(e) allows a party to “move for a more definite
   statement of a pleading to which a responsive pleading is allowed but which is so vague or
   ambiguous that the party cannot reasonably prepare a response. Because of the notice pleading
   standard in federal court, motions for more definite statement are disfavored and should be granted
   only if the pleading to which the motion is directed is so vague that the respondent cannot
   reasonably be expected to respond”. Martinez v. QBE Specialty Ins. Co., 2018 U.S. Dist. LEXIS
   155330 (M.D. Fla., 2018), citing Fed. R. Civ. P. 12(e). Moreover, “Rule 12(e) motions are
   generally disfavored because too often defendants argue that a more definite statement is needed
   simply to delay the progress of the plaintiff's case.” Oconnor & Oconnor, LLC v. Liberty Mut. Ins.
   Co., 2013 U.S. Dist. LEXIS 142621 at *3 (M.D. Fla. 2013).
           In this context, the Moving Defendants do not identify any portion of GEICO’s Complaint
   that is so vague or ambiguous that they cannot reasonably prepare a response. See Docket No. 11,
   passim. Either Fernandez Medical, Pain Relief Clinic, and Wellness Healthcare were unlawfully
   operated without legitimate medical directors in violation of the Clinic Act, or they lawfully operated
   in compliance with the Clinic Act. Either the putative healthcare services that were billed through
   Fernandez Medical, Pain Relief Clinic, and Wellness Healthcare to GEICO were “lawfully
   provided” and medically necessary, or they were not. Either the Moving Defendants illegally billed
   GEICO for physical therapy services provided by unsupervised massage therapists – and falsely
   represented in the billing that the masseuses worked under the direct supervision of a licensed




                                                     13
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 14 of 17



   physician – or they did not. Either the numerous, claim-specific examples of the Moving Defendants’
   fraudulent treatment and billing practices that are set forth in the Complaint are accurate, or they are
   not.
          Simply put, GEICO’s Complaint presents a straightforward, easily understandable narrative
   setting forth detailed facts regarding the Moving Defendants and their fraudulent activities. See
   Docket No. 1, passim. Indeed – and as discussed above – GEICO’s Complaint in this action is
   sufficiently detailed and clear to withstand a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)
   and 9(b), let alone a motion for a more definite statement.
          The Moving Defendants’ contention that GEICO’s complaint is somehow unintelligible
   because it uses phrases such as “in many cases” and “to the extent they were provided at all” 10 is
   belied by two recent decisions from district courts within the 11th Circuit in which motions for a
   more definite statement were denied. See Docket No. 11, pp. 19-20. Both cases – Gov't Emples.
   Ins. Co. v. Benefica Health Ctr., Corp., 2017 U.S. Dist. LEXIS 66542 (S.D. Fla. 2017) and
   Alternative Medical Center of Florida, Inc., supra – involved substantially similar PIP fraud
   complaints, featuring substantially similar allegations and a virtually identical format and level of
   detail. 11 In Benefica, the Honorable Federico A. Moreno denied the defendants’ motion for a more
   definite statement under Rule 12(e). As Judge Moreno observed:
          The amended complaint provides more than adequate information for Defendants to
          respond in good faith. Defendants are on clear notice of their alleged fraudulent conduct as

   10
     The Moving Defendants also argue that GEICO’s usage of “and/or” in its complaint makes the
   Complaint ambiguous. See Docket No. 30, p. 23. This is a wholly disingenuous and fruitless
   argument. GEICO’s usage of “and/or” is for the most part limited to its discussion of the various
   requirements of the CPT codes. By way of example, paragraph 815 of the Complaint states
   “pursuant to the CPT Assistant, the complexity of medical decision-making is measured by the
   number of diagnoses and/or the number of management options to be considered”(emphasis
   added). The use of “and/or in this context” or in any other context in the Complaint do not make
   the allegations in the Complaint ambiguous in any way.
   11
      For example – and as in the present case – in both the Benefica case and the Alternative Medical
   Center of Florida case, GEICO alleged that the defendant healthcare clinics and their associates
   submitted fraudulent billing for physical therapy services that unlawfully were performed by
   unsupervised massage therapists, falsely represented in the billing that a licensed physician had
   either personally performed or directly supervised the physical therapy services, and falsely
   represented that the services were medically necessary, and in some cases that the services actually
   had been performed. By extension, in both the Benefica case and the Alternative Medical Center
   of Florida case – as in the present case – GEICO alleged that the defendant healthcare clinics
   lacked legitimate medical directors, and therefore were operating in violation of the Clinic Act.



                                                     14
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 15 of 17



          the amended complaint alleges, inter alia, that Benefica was unlawfully operating without
          a legitimate medical director; that the putative health care services billed through Benefica
          were fraudulent; and that Defendants illegally billed GEICO for services. The amended
          complaint is not unintelligible. To the contrary, although it does not specify all allegedly
          fraudulent reimbursement claims, it provides thousands of examples, each containing
          Benefica's claim number, the date received, CPT code, and purported date of service. To
          the extent any allegations are unclear due to a lack of specificity, they are more
          appropriately clarified by discovery.

   Id. at *5; see also Alternative Medical, supra, Docket No. 17, fn. 1 (denying motion for more
   definite statement based – as in the present case – on the defendants’ failure to meet and confer as
   required by the local rules, but noting, in any case, that “had the Court assessed Alternative
   Medical’s motion for a more definite statement on its merits it likely would have reached the same
   conclusion: the complaint ‘provides more than adequate information for Defendants to respond’
   and is far from unintelligible.”)
          GEICO’s Complaint is in all material respects identical to the complaints in Benefica and
   Alternative Medical. Therefore, GEICO respectfully submits that the present motion for a more
   definite statement should be denied for the same reasons that Judge Moreno denied the Benefica
   defendants’ motion for a more definite statement.
          Accordingly, the Moving Defendants’ motion should be denied to the extent that it seeks a
   more definite statement.
   III.   To the Extent That the Court Finds any Defect, GEICO Requests Leave to Replead

          GEICO believes that its Complaint adequately alleges its claims against Defendants. To the
   extent, however, that the Court finds the Complaint to be inadequate in any manner, GEICO
   respectfully requests leave pursuant to Fed. R. Civ. Proc. 15(a) to serve an amended complaint, as it
   believes that any such inadequacies would be merely issues of technical pleading rather than
   substantive defects in the claims. When a party requests leave to amend its complaint, permission
   generally should be freely granted. See, e.g., Moreno v. Moore, 2019 U.S. Dist. LEXIS 190792
   (M.D. Fla. 2019).
                                            CONCLUSION

          For the reasons stated above, the Moving Defendants’ motions to dismiss and alternative
   motions for a more definite statement should be denied in their entirety.




                                                    15
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 16 of 17



                                                            Respectfully submitted,

                                                             /s/ John Marino
                                                            John P. Marino (FBN 814539)
                                                            Lindsey R. Trowell (FBN 678683)
                                                            Kristen Wenger (FBN 92136)
                                                            SMITH, GAMBRELL & RUSSEL, LLP
                                                            50 North Laura, Street, Suite 2600
                                                            Jacksonville, Florida 32202
                                                            Phone: (904) 598-6100
                                                            Facsimile: (904) 598-6204
                                                            jmarino@sgrlaw.com
                                                            ltrowell@sgrlaw.com
                                                            kwenger@sgrlaw.com

                                                            Timothy J. Bang (pro hac vice)
                                                            RIVKIN RADLER LLP
                                                            926 RXR Plaza
                                                            Uniondale, New YORK 11556
                                                            Phone: (516) 357-3000
                                                            Facsimile: (516) 357-3333
                                                            timothy.bang@rivkin.com

                                                            Attorneys for Plaintiffs


                                    CERTIFICATE OF SERVICE

           I certify that on July 7, 2020, I electronically filed the foregoing document with the Clerk
   of the Court using the CM/ECF system, which will provide notice to the counsel of record on the
   attached service list.

                                                            /s/ John P. Marino




                                                   16
Case 1:20-cv-21558-KMW Document 38 Entered on FLSD Docket 07/07/2020 Page 17 of 17



                                        SERVICE LIST

    John P. Marino                                 Christian Carrazana
    Lindsey R. Trowell                             Christian Carrazana P.A.
    Kristen Wenger                                 100 NE 15 St., Suite 101B
    SMITH, GAMBRELL & RUSSEL, LLP                  Homestead, FL 33030
    50 North Laura, Street, Suite 2600             christian@carrazana-legal.com
    Jacksonville, Florida 32202
    jmarino@sgrlaw.com                             Counsel for Defendants, Fernandez
    ltrowell@sgrlaw.com                            Medical Services, Inc., Maday
    kwenger@sgrlaw.com                             Fernandez, Randy Diaz, Sergios Castellanos,
                                                   Pain Relief Clinic of Homestead Corp., Daniel
    Counsel for Plaintiffs                         Collazo Lopez and Nestor Fernandez, M.D.

    Timothy J. Bang (pro hac vice)
    RIVKIN RADLER LLP                              Richard John Diaz
    926 RXR Plaza                                  3127 Ponce De Leon Boulevard
    Uniondale, New YORK 11556                      Coral Gables, FL 33134-6816
    timothy.bang@rivkin.com                        Rick@rjdpa.com

    Counsel for Plaintiffs                         Roberto Pertierra
                                                   2655 Le Jeune Road
    Kenneth B Schurr                               Coral Gables, FL 33134
    Manno & Schurr PA                              robertopertierra@gmail.com
    2030 S Douglas Road
    Suite 105                                      Counsel for Defendants, Irene Cabrera, Jose
    Coral Gables, FL 33134                         Ramon Cabrera, Doctor Max Medical Center
    counselken@schurrlaw.com                       Corp., Jacqueline Leva, and Pedro Herrera
                                                   Villafranca
    Andrew P. Baratta (pro hac vice)
    Baratta, Russell & Baratta
    3500 Reading Way
    Huntingdon Valley, PA 19006
    andrew@barattarussell.com

    Counsel for Defendants, Palmetto Health
    Medical Center Corp, Adrian Hernandez
    Aleman, Jose DeJesus Gomez-Cortes,
    Martha I Torres, Tamara Y. Hernandez




                                              17
